Citation Nr: 0811315	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  05-00 120A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for bruxism.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Van Stewart, Counsel


REMAND

The veteran had active military service from August 1963 to 
August 1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of April 2004 and March 2005 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  

This case was remanded by the Board for additional 
development regarding the PTSD claim in February 2007.  
(Because the veteran contends that his bruxism is secondary 
to PTSD, consideration of the bruxism claim was deferred 
pending the results of the PTSD remand and subsequent 
readjudication by the RO.  For the same reasons, the bruxism 
claim will again be deferred.)  Because the agency of 
original jurisdiction (AOJ) did not fully comply with the 
Board's remand orders, the Board must remand again.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the 
remand orders of the Board or the Court are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance, and further remand will be mandated).

When the Board remanded these issues, the AOJ was ordered to 
attempt to verify the veteran's alleged stressors 
"[u]tilizing the claimed stressor information submitted by 
the veteran."  On remand, the AOJ sought only to verify one 
of many claimed stressors, the witnessing of an aircraft 
being shot down while landing at Saigon.  However, in his 
November 2004 VA Form 21-4138, Statement In Support Of Claim, 
the veteran averred that he had seen C-123s shot down on two 
different occasions, at two different airbases.  The Board 
also notes in passing that the AOJ had previously determined 
in a March 2004 Deferred Rating Decision that, even though it 
had narrowed the time period in which one of his claimed 
stressors could have happened, it did not verify any of the 
veteran's claimed stressors because, it was noted, the 
veteran had not provided sufficient details to enable 
verification.  Given the Board's remand order to attempt to 
verify the veteran's claimed stressors, and because the AOJ 
has not fully complied with the Board's remand order to 
attempt to verify the veteran's alleged stressors, the Board 
must remand in accordance with Stegall, supra.  

Accordingly, the veteran's case is REMANDED to the AOJ for 
the following actions:

1.  In order to identify all of the 
stressors that the veteran has previously 
claimed, the AOJ must scrutinize the 
record, particularly the veteran's 
Statements in Support of Claims and the 
VA psychiatric treatment report 
electronically signed by Dr. Marqua on 
September 16, 2004, that reported that 
the veteran claimed to have feared for 
his life in an incident involving Viet 
Cong passing close to him at night.  

2.  After the above-requested development 
is accomplished, the AOJ must contact the 
veteran and request that he provide as 
specific information as is possible 
regarding his claimed stressors.  He 
should be asked to identify the date when 
the C-123 was shot down other than the 
September 1966 incident already 
investigated.  The veteran must be given 
examples of the details necessary for 
verification.  

3.  Utilizing the claimed stressor 
information submitted by the veteran, the 
RO should thereafter contact the U.S. 
Army and Joint Services Records Research 
Center (JSRRC) in an attempt to verify 
the veteran's alleged stressors.  

4.  After undertaking any other 
development deemed appropriate, including 
a PTSD examination if necessary to 
properly adjudicate the claims of service 
connection, the AOJ should consider the 
issues on appeal in light of all 
information or evidence received.  If any 
benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).  

